Citation Nr: 1147033	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  11-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for prostate cancer, status post radical prostatectomy.

2.  Entitlement to service connection for prostate cancer, status post radical prostatectomy, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from April 1944 to July 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied reopening a previously denied claim for service connection for prostate cancer, status post radical prostatectomy, finding that new and material evidence had not been submitted.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for prostate cancer, status post radical prostatectomy.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues have been characterized as indicated on the title page to comport with the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for prostate cancer, status post radical prostatectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied service connection for prostate cancer, status post radical prostatectomy.  The Veteran did not timely appeal the decision, and it is now final.

2.  Evidence received since the May 2007 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for prostate cancer, status post radical prostatectomy, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for prostate cancer, status post radical prostatectomy, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is reopening the claim for service connection for prostate cancer, status post radical prostatectomy.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

The RO denied service connection for prostate cancer, status post radical prostatectomy, in May 2007, finding that the evidence established that the Veteran's prostate cancer is less likely related to his level of ionizing radiation exposure in service, and finding that there was no evidence relating the Veteran's current disability to his military service.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).

In October 2008, the Veteran attempted to file a notice of disagreement in response to the May 2007 rating decision.  However, because the one-year appeal period had expired, his October 2008 submission was construed as a request to reopen the claim for service connection for prostate cancer, status post radical prostatectomy.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

The evidence received since the May 2007 rating decision includes statements from the Veteran and treatise information.

In his statements, the Veteran alleges that he was exposed to higher levels of ionizing radiation in service than had previously been determined.  In his October 2008 claim to reopen, he stated for the first time that his drinking water while stationed in Nagasaki may have come from the running streams on the other side of the mountains from Nagasaki (rather than only from the Nishiyama Reservoir).  In an undated "Background Statement," he asserted for the first time that he actually helped to clean up radiation rubble in Nagasaki without any protection or preparation.

The treatise information includes an article on dose estimations from residual and fallout radioactivity in Nagasaki.  This article suggests that dose estimates for this area have been shown to be faulty in the past.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  The evidence relates to the Veteran's contention that his prostate cancer resulted from being exposed to higher levels of ionizing radiation in service than had previously been determined.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for prostate cancer, status post radical prostatectomy, is granted.


REMAND

The Veteran contends that he developed prostate cancer as a result of exposure to ionizing radiation during his military service.

To consider the Veteran's service connection claim based on exposure to ionizing radiation, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations.  38 C.F.R. § 3.311(b).

The Veteran meets the criteria for all three of these requirements.  The record reflects that the Veteran served in Nagasaki from September 22, 1945 to July 1, 1946.  See 38 C.F.R. § 3.309(d)(3)(ii)(B).  Post-service private treatment records reflect that the Veteran was diagnosed with prostate cancer and underwent a radical prostatectomy in October 1994; prostate cancer is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2)(xxiii).  His prostate cancer was diagnosed almost 50 years after his discharge from service; prostate cancer must become manifest five years or more after exposure.  See 38 C.F.R. § 3.311(b)(5)(iv).

With the three requirements of 38 C.F.R. § 3.311(b) having been met, the Defense Threat Reduction Agency (DTRA) provided a radiation dose estimate for the Veteran in May 2007 according to 38 C.F.R. § 3.311(a)(2)(ii).

Based on the radiation dose estimate, the RO issued an administrative decision in May 2007 which determined that there is no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service.

Subsequent to this May 2007 administrative decision, the Veteran has submitted statements alleging that he was exposed to higher levels of ionizing radiation in service than had previously been determined.  In his October 2008 claim to reopen, he stated for the first time that his drinking water while stationed in Nagasaki may have come from the running streams on the other side of the mountains from Nagasaki (rather than only from the Nishiyama Reservoir).  In an undated "Background Statement," he asserted for the first time that he actually helped to clean up radiation rubble in Nagasaki without any protection or preparation.

The Veteran has submitted treatise information, including an article on dose estimations from residual and fallout radioactivity in Nagasaki.  This article suggests that dose estimates for this area have been shown to be faulty in the past.

On remand, an updated dose assessment for the Veteran should be requested from the Department of Defense, pursuant to 38 C.F.R. § 3.311(a)(2)(ii).

The claim should then be forwarded to the Under Secretary for Benefits for appropriate consideration, in accordance with 38 C.F.R. § 3.311(c).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request an updated dose assessment for the Veteran from the Department of Defense, pursuant to 38 C.F.R. § 3.311(a)(2)(ii).

2.  After the development in Instruction #1 has been completed, forward the claim to the Under Secretary for Benefits for appropriate consideration, in accordance with 38 C.F.R. § 3.311(c).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


